Citation Nr: 1451578	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a head injury, to include encephalopathy.

2.  Entitlement to service connection for the claimed residuals of a spinal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to August 1960.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2009 rating decision issued by the Regional Office (RO).  

The Board remanded the case for additional development of the record in April 2014.  

The Veteran testified at a hearing held at the RO in October 2010 before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown to have sustained a severe head injury in service when he jumped out of a police vehicle while in custody on May [redacted], 1959.

2.  The Veteran's action of jumping out of a police vehicle in order to evade custody constituted willful misconduct.  

3.  There is no evidence of a back injury in service.  Even if a back injury was sustained on May [redacted], 1959 when the Veteran jumped out of the police vehicle, it was the result of willful misconduct.  


CONCLUSIONS OF LAW

1.  The injuries sustained on May [redacted], 1959 were not incurred in the line of duty, were the result of willful misconduct, and are not subject to service connection.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303 (2013).

2.  Service connection for residuals of the Veteran's head injury is barred as a matter of law.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303 (2013).

3.  Even if the Veteran sustained a back injury on May [redacted], 1959, service connection for the residuals thereof would be barred as a matter of law.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Pursuant to the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the VCAA applies in this case, where service connection is denied as a matter of law, the duty to notify was satisfied by an October 2009 letter that explained how VA could assist the Veteran with obtaining evidence in support of his claims, the criteria for establishing service connection for a claimed disability, and how VA assigns ratings and effective dates for service connected disabilities.  

Evidentiary development has also been completed.  Evidence of record includes the Veteran's service treatment records, an investigative report and witness statements pertaining to the events of May [redacted], 1959, line of duty determination, medical board proceedings, and the testimony of the Veteran at various hearings including the October 2010 hearing.  

All evidentiary development directed in the April 2014 Board remand has been conducted.  There is no indication that additional evidence exists that is pertinent to the Veteran's claims.  

While no VA examination was provided in this case, such an examination was unnecessary because even if the Veteran's claimed disabilities are the result of the events of May [redacted], 1959 service connection is barred because the injuries sustained at that time were the result of the Veteran's willful misconduct.  Thus, an etiology opinion would be of no benefit to the Veteran.   

Service connection

The Veteran contends that he sustained residuals of a head injury and spine when he was pushed or fell from a police vehicle on May [redacted], 1959.  The fact that the Veteran sustained a serious head injury as a result of the events of May [redacted], 1959 is not in dispute.  However, there is no documentation of a spinal injury at that time or at any other time during the Veteran's period of active service.  

Additionally, the medical evidence is inconclusive as to whether the Veteran ever sustained a spinal fracture or whether his back problems are due to ordinary degenerative changes.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases  may be granted if manifest to a compensable degree within one year of separation from service; that provision is not applicable to the facts of this case however as there is no allegation of the onset of any claimed disability within the year after the Veteran's service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of a chronic disease as set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty and not as the result of the Veteran's own misconduct or, for claims filed after October 31, 1990, the result of the abuse of alcohol or drugs.  38 C.F.R. § 3.301.  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action. 38 C.F.R. § 3.1(n). It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violations of police regulations or ordinances do not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  Id. 

The simple drinking of alcoholic beverages is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage are not considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).  

Additionally, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.38 C.F.R. § 3.301(d).  

The question in this case is whether any injury sustained by the Veteran on May [redacted], 1959 was the result of his own willful misconduct.

The Veteran hit his head on the pavement and sustained severe head injuries when he jumped or fell from the rear of a police vehicle on May [redacted], 1959.  At various times, the Veteran has claimed that he jumped, fell out of the vehicle because he was drunk, was pushed out of the vehicle, or fell when he leaned on an unsecured door.  

It is undisputed that the Veteran was picked up by military police in the early morning hours of May [redacted], 1959 for being without a liberty card.  In fact, the Veteran was breaking a restriction that had been imposed as a result of prior nonjudicial punishment.  

According to the police report, he was found staggering in an alleyway by the military police when he was taken into custody.  In connection with an investigation of the circumstances of the Veteran's injury, six witnesses were interviewed.  Four witnesses had been riding in the back of the police vehicle with the Veteran, and two were in the front of the vehicle.  All four of the witnesses who were riding in the back of the police vehicle with the Veteran indicated that he jumped from the vehicle.  One submitted statement indicated that the Veteran was sitting in the rear left corner of the paddy wagon and appeared to be sober and in control of his faculties when he suddenly dove out of the vehicle through the open rear door while it was moving at approximately 20 miles per hour.   

The other three individuals also submitted statements indicating that the Veteran had jumped from the moving vehicle, hitting his head on the pavement.  

Two individual  who were sitting in the front seat of the vehicle  noted that the Veteran was in the back after being taken into custody.  As the vehicle was travelling they heard noises and shouts to stop when they discovered that the Veteran had jumped from the vehicle and was lying on the pavement.  

The written statements indicated that an ambulance was called and that the Veteran was transported to a military hospital for treatment.  A subsequent commanding officer's memorandum in June 1959 indicated that disciplinary action against the Veteran would not be pursued because he did not have the mental capacity to understand the nature of a proceeding against him or intelligently conduct or cooperate with his defense and that it was unlikely he would ever again possess such capacity.

An August 1959 Judge Advocate General's office memorandum concluded that the Veteran sustained a fractured skull when he jumped from a military police vehicle after being arrested for not having a liberty card.  The investigating officer, in an opinion shared by all subsequent reviewing authorities, concluded that the injury was not in the line of duty and was as a result of the Veteran's own misconduct.  

According to the memorandum, while the investigating officer based his determination on the fact that the Veteran acted with reckless disregard of the circumstances and that there was no indication that the Veteran's injury was due to negligence.  Rather, the Veteran was found to have intentionally and willfully attempted to escape from lawful custody of the military police and this was the type of intentionally wrongful conduct that could be the basis of a misconduct holding without any reference to reckless behavior.  

The memorandum continued to state that the Veteran's action was the intentional disobedience of a lawful duty that proximately resulted in a foreseeable injury and that nothing more was required for a misconduct finding.  The JAG found that the injuries to the Veteran of May [redacted], 1959 were suffered not in the line of duty.  

There were apparently two Medical Boards conducted in connection with the Veteran's head injury.  The first medical board in September 1959 found that the Veteran had sustained encephalopathy due to trauma and mental incompetency due to the depressed fracture of skull that was incurred in the line of duty and was not due to the Veteran's misconduct. There was no mention of a back injury at that time or at any other time during service.  The recommendations of this Board were not accepted by higher authority because it "evidently made no attempt to inquire into the circumstances of the injury."  

A second Medical Board proceeding was held in December 1959 and found that the Veteran's injuries were not incurred in the line of duty and were the result of the Veteran's own willful misconduct.

In a January 1960 letter the Veteran admitted that he broke the UCMJ by breaking restriction and jumping from the police vehicle, but requested to be retained in the Marines.  In January 1960 the Physical Review Counsel concurred in the findings of the December 1959 Medical Board.  

In June 1960, the Veteran, who had recovered some degree of mental capacity, testified at a Naval Physical Disability Review Board hearing that he was drunk and fell out the back of the vehicle after leaning against the unsecured door .  His attorney speculated that the military police had given false statements in the investigation to conceal the fact that they had been negligent in their treatment of the Veteran.  The Department of the Navy approved the Physical Evaluation Board's result in July 1960.  

The Veteran initially sought service connection for his head injury shortly after service.  At a 1961 hearing in support of his claim, the Veteran testified that he was under the influence of alcohol, but not too much when he got sick.  He reported going to the back of the truck to vomit and "kept on going out."  He did not know if he was pushed or he fell.  The Veteran was not granted service connection for his injuries. 

Much later, the Veteran submitted a statement in August 2007 that he believed that he was pushed out of the police vehicle because he would not have tried to harm himself.  

In an April 2009 submission to the Board of Correction of Naval Records, the Veteran wrote that he was hit from behind and pushed out of the police vehicle.  

In connection with the recent hearing, the Veteran testified that he was not drunk and was leaning against the door and fell out of the vehicle when it made a sudden turn.  He also testified that he found out that he had fractured his back when he fell from the police truck in May 1959 when he was receiving medical attention after hurting his back at work in the 1970s.  He claimed that he was told by doctors at that time that he had had a prior back fracture and believed that this occurred at the same time as his head injury.  

His representative asserted that the Veteran might have sustained a back fracture that was missed during his extensive treatment in service because medical providers were focused on the seriousness of his head injuries and that the fracture could have healed while the Veteran was still bedridden and gone unnoticed until the work related incident in the 1970s.  None of the treatment records submitted by the Veteran established that he ever had a fractured back, although the possibility of an old back injury versus degenerative changes was noted on a recent x-ray report.  

To the extent that Veteran has variously claimed that he was pushed or fell from  the police vehicle, his statements and testimony are insufficient to rebut the eyewitness accounts of multiple witnesses who observed the circumstances of the Veteran's injuries on May [redacted], 1959.  Four eyewitnesses submitted statements to the effect that the Veteran jumped from the police vehicle. Two other witnesses indicated that they were told that the Veteran jumped from the vehicle by the individuals in the rear of the truck. 

There is no reason to doubt these witnesses, who all provided consistent accounts shortly after the events had happened.  Moreover, extensive investigation was done into the circumstances of the Veteran's injuries while he was in service, with the conclusion adopted by the service department that his injuries were not in the line of duty and due to his own willful misconduct.  

Initially, the Veteran admitted breaking the UCMJ by jumping from the police vehicle in a letter asking to be retained in the Marines and then claimed that he was drunk and fell out of the vehicle in connection with his medical discharge proceeding.  

The Veteran's recent hearing testimony was that he was leaning and fell out of an unsecured door when the police vehicle made a sharp turn.  However, these assertions are not found to be credible in light of the extensive documentation obtained in connection with the investigation of the May [redacted], 1959 head injury.

The act of jumping out of the police vehicle constitutes willful misconduct within the meaning of 38 C.F.R. § 3.301.  While the Veteran's representative contends that the offense of being without a liberty card was a mere technical violation of a police ordinance, the misconduct here was not the act of breaking restriction, but rather the Veteran's attempt to escape police custody by jumping from the moving vehicle.  Rather, it is deemed to be deliberate, wrongful action.  

Additionally, the Veteran took this action despite the obvious likelihood of injury in jumping onto the road from a moving vehicle.

Although the Board specifically finds that the Veteran jumped from the police truck, even if the Veteran's initial alternative explanation that he fell from the police truck because he was drunk was accepted, the Veteran's injuries would still not have been incurred in the line of duty.  

This would fit squarely into the provision that "if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct."  

If the Veteran in fact fell from the truck because he was so drunk that he was unable to remain safely in the moving vehicle, this would have been the immediate proximate cause of the injuries he sustained when he hit the pavement.  

Additionally, service connection would be barred because in such case the Veteran's injuries would be considered as arising from alcohol abuse, in that he would have met the criteria of having had such excessive use of alcohol at one time that it was sufficient to cause disability or death.  

Since the injuries of May [redacted], 1959 were determined not to be incurred in the line of duty and were the result of the Veteran's own misconduct, service connection for residuals of those injuries is barred as a matter of law.  

It is not shown that the Veteran suffered a back injury in service, but even if one accepts the Veteran's contention that he fractured his spine when he "fell" from the police vehicle on May [redacted], 1959, service connection for residuals of this injury would be barred on the same basis as the injury was the proximate result of the Veteran's own willful misconduct.



ORDER

The claim of service connection for the residuals of a head injury, including encephalopathy, must be denied.

The claim of service connection for the claimed residuals of a spinal injury must be denied.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


